IS2-/6
                                 ELECTRONIC RECORD




COA#       07-14-00165-CR                           OFFENSE:        2


           Criselda Ann Sotelo aka Chris Ann
STYLE:     Sotelo v. The State of Texas             COUNTY:         Deaf Smith

COA DISPOSITION:        MODIFIED/AFFIRMED           TRIAL COURT: 222nd District Court


DATE: 12/22/2015                   Publish: NO      TC CASE #:      13-1-091




                         IN THE COURT OF CRIMINAL APPEALS


          Criselda Ann Sotelo aka Chris Ann
STYLE:    Sotelo v. The State of Texas                   CCA#:
                                                                               IM-/6
         APP^l_/-J\MT^c>                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                         JUDGE:

DATE:                                                    SIGNED:                        PC:_
JUDGE:                                                   PUBLISH:                       DNP:




                                                                                        MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD